Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-18 are allowable.  
The following is a statement of reasons for the indication of allowable subject matter:  claims are allowable at least for the reason that the prior art does not teach or reasonably suggest wherein the multipass coupler comprises:
a reflective polarizer for reflecting light having a first polarization state and transmitting light having a second polarization state orthogonal to the first polarization state;
a first quarter-wave waveplate (QWP) disposed in an optical path between the reflective polarizer and the tiltable reflector and configured to convert a polarization state of light between the first and second polarization states upon a double-pass propagation through the first QWP;
wherein in operation, the light beam having the second polarization state propagates in sequence through the reflective polarizer and the first QWP, impinges onto the tiltable reflector for the first time, is reflected by the tiltable reflector to propagate again through the first QWP thereby converting to the first polarization state, is reflected by the reflective polarizer, propagates through the first QWP and impinges onto the tiltable reflector for the second time, is reflected by the tiltable reflector to propagate through the first QWP thereby converting back to the second polarization state, and propagates through the reflective polarizer to the exit pupil as set forth in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571)272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






11/18/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872